Citation Nr: 1624228	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-10 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for urothelial carcinoma of the left renal pelvis, claimed as kidney mass and kidney problems. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Paul, Minnesota.  

The Veteran testified before the undersigned at a hearing conducted at his local RO in June 2012.  A copy of the transcript has been included in the claims folder.

In May 2014, the Board remanded the issue on appeal to obtain a VA examination as to the etiology of the Veteran's disability.  The Board finds there is compliance with the May 2014 remand.  


FINDING OF FACT

The Veteran's urothelial carcinoma of the left renal pelvis did not begin during, or for several decades after, his separation from active service, and was not otherwise related to his active duty service, including his presumed exposure to herbicides therein. 


CONCLUSION OF LAW

The criteria for service connection for urothelial carcinoma of the left renal pelvis, claimed as kidney mass and kidney problems, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(a) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letter in October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided a VA examination of his claimed urothelial carcinoma of the left renal pelvis in October 2014.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the June 2012 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran asserts his urothelial carcinoma of the left renal pelvis is related to service, and related to exposure to Agent Orange in service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as cancer, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as cancer, in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

In this case, the Veteran's DD 214 notes the Veteran served in Vietnam, and the Board concedes he qualifies for the presumption of exposure to herbicides, including Agent Orange.  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran claims he is entitled to service connection for urothelial carcinoma of the left renal pelvis, claimed as kidney mass and kidney problems, as a result of exposure to Agent Orange.  Specifically, he asserted in his June 2012 Board hearing that he was a petroleum handler in Vietnam and handled Agent Orange directly without gloves.  

Service treatment records have been carefully reviewed and considered, but do not reflect the Veteran made any complaint of, nor sought any treatment for, any symptoms of kidney problems or urothelial cancer.  Therefore, service treatment records do not reflect the Veteran developed any kidney problems or urothelial carcinoma during his active duty service. 

The Board finds the evidence does not establish that the Veteran developed any type of urothelial cancer to a compensable degree within one year of his August 1967 separation from active duty service.  

First, the Veteran filed his initial claim for VA disability benefits in March 2010, nearly 42 years after service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, the claims file does not include any other medical records which reflect the Veteran sought any treatment for any type of urothelial cancer within one year of his separation from active duty service and the Veteran has not asserted such.  Indeed, medical evidence reflects the Veteran was diagnosed with papillary/urothelial carcinoma involving his left kidney's collecting system in August 2010.  A left urethral stent was placed at the time of the diagnostic cystoscopy.  He was referred to oncology that planned to do neoadjuvant chemotherapy prior to eventual left nephrectomy.  See December 2010 VA treatment record.  Thus, presumptive service connection for urothelial cancer is not established.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

As discussed above, the Veteran was presumed exposed to herbicide agents, including Agent Orange, during his service in the country of Vietnam.  The Board notes that urothelial cancer is not listed within the presumptions of herbicide agent exposure listed in 38 C.F.R. § 3.309(e).  

Of course, the Board's decision is not limited to presumptive service connection.  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). 

As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), or whether the Veteran has a chronic disease that is recognized as being etiologically related to service, see 38 C.F.R. § 3.309(a), but must also determine whether any claimed current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

As noted above, service treatment records are void of any complaints or treatment for any kidney problems or urothelial cancer.  This is probative and persuasive evidence against onset of a disability in service and against any injury or disease in service that may be related to current symptoms. 

A February 2011 VA treatment record notes "Pt asking if TCC [transitional cell carcinoma] correlated with agent orange use.  I can't say agent orange was causal, but possibly related to his cancer."  A June 2012 statement from Dr. B.H. notes he had been the Veteran's attending physician since May 2008.  It further notes that the Veteran's records regarding his diagnosis of urothelial cancer had been reviewed and the Veteran had a tour of duty in Vietnam, where he was exposed to Agent Orange in the filed "and handled it directly."  The Veteran was diagnosed with bladder cancer in 2010 and "[i]n my opinion, it is as likely as not that agent orange was the major cause of bladder cancer in this case.  I think there is a strong enough link between agent orange exposure and various cancers to extrapolate to include bladder cancer."  A January 2013 VA treatment record notes the Veteran reported he smoked half a pack a day, more in the past, for the last 54 years.  (See Virtual VA, CAPRI, 1/10/13, pg. 3). 

Pursuant to the Board's May 2014 remand, the Veteran was afforded a VA examination in October 2014 to determine the nature and etiology of his urothelial cancer.  The examiner reviewed the claims file and confirmed the diagnosis of urothelial cell carcinoma and status post left nephrectomy.  The examiner opined that the Veteran's urothelial cell carcinoma was less likely as not caused or aggravated by active duty service with exposure to herbicides or petroleum products.  The examiner explained that the Veteran had a long history of cigarette smoking that is:

[C]onsidered to be the strongest risk factor for developing urothelial cell carcinoma, which is the predominant histologic type in the US (90% of bladder cancers).  Thus, it is likely that vet developed urothelial cell carcinoma as a result of cigarette smoking for many decades.  At this time, the weight of medical evidence is against a relationship between bladder cancer and chemical exposures like herbicides (agent orange) or petroleum products. 

The examiner then cited literature on bladder cancer and its relationship to cigarette smoking.   

After a full review of the record in conjunction with the applicable laws and regulations, the Board finds that the claim must be denied.

The Board finds the opinion from the October 2014 VA examiner to be highly probative.  The conclusion is supported by a medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

The Board notes a February 2011 VA treatment record notes "I can't say agent orange was causal, but possibly related to his cancer," and a June 2012 statement from Dr. B.H. notes "[i]n my opinion, it is as likely as not that agent orange was the major cause of bladder cancer in this case.  I think there is a strong enough link between agent orange exposure and various cancers to extrapolate to include bladder cancer."  However, as the Board does not find this evidence probative because the February 2011 VA treatment record was merely speculative and the June 2012 statement from Dr. B.H. did not provide any rationale to support the opinion.

While the Veteran has asserted that urothelial carcinoma of the left renal pelvis is related to service, his opinion is not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, linking the claimed disorder to remote herbicide exposure falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4. 

In sum, the Board finds the elements of service connection for urothelial carcinoma of the left renal pelvis has not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.










	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for urothelial carcinoma of the left renal pelvis, claimed as kidney mass and kidney problems, is denied.  




____________________________________________
L. M BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


